              Case 2:17-cv-03148-GRB Document 31 Filed 01/07/19 Page 1 of 3 PageID #: 2361




                                                           BERKMAN HENOCH
                                                              PETERSON PEDDY a FENcHEL,                                              Pc
 StevenJ.   Peddy         BruceJ. Beryman
 Gary H.    Friedenberg   VinsonJ. Friedman                           Attorneys at Law                                                    StefanieMuryhy-Boykins          Megan K. McNamara
                                                                                                                                                 Kaitlyn A. Costello          Randy S. Nisan
 MiriamR.Milgrom          ChristinaJonathan
         Macy-                                                                                                                                         James E. Durso        Novica Petrovski
Joseph E.                 Smnley   Mishkin
                                                                                                                                                        DanielJ. Ever            Hillary Prada
RudolfJ. Karuay           Donna A. Napolimno                                   100 Garden City Plaza,
                                                                                                    Third Floor
                                                                                                                                                      .Evelyn P. Flores        Eileen M. Ryan
Roben A. Caruba           Todd C. Steckler                                        Garden Ciry, New York 11530                                            Adam S. Kalb         Rajdai D. Singh
Gregory P,   Peterson     Peter Sullivan
                                                                                                                                                     Pesia   M. Kiuaich    Christopher F. Ufuo
Saul R. Fenchel**                                                                    Telephone: (sta) zzz-ezoo
                                                                                                                                                                               Manin E. Valk
COUNSCL                                                                              Facsirnrle: (516)222-6209
Gilbert Henoch
                                                                                     Website:       www.bhpp.com
David R. Kay
MaryBeth Malloy
Terence E. Smolev, P.C.                                                                January 7,2019




               BY ECF

              Hon. Gary R. Brown
              United States District Court
              for the Eastern District of New York
              100 Federal Plaza
              Central Islip, New Yorkll722

                           Re:             Crown Castle NG East LLC v. Town of Hempstead, et al.
                                           17-c.v-O? 148 (GRB)


              Dear Judge Brown:

                      We are attorneys for defendants (the "Town") in the referenced action. We write at the
              dircction of the Court as set forth il thc Memoranclum and Order dated December 17, 2018 (the
              "Order"). As the Court is aware, by the Order the Court denied both plaintiffs motion for summary
             judgment and the Town's cross-motion for summary judgment with respect to: (1) the First Causl
              of Action based on 47 U.S.C. $332(c)(7)(Bxii) -- alleging an unreasonable delay in the Town'
             considerationofplaintiffs applications for48 newdistributed antennasystemnodes ("DAS Nodes");
             (2) the Second Cause of Action based on 47 U.S.C. g332(c)(7)(B)(iii) -- alleging that the Town'
             denial of the 48 applications was not based on substantial evidence (of course, the Town' never
             denied plaintiffs application, but rather plaintiff claim the Town failed to act on the applications
             within the applicable "shot clock" limitations), and (3) the Third Cause ofAction based on 47 U.S.C.
             $332(c)(7)(BXi) (ID -- alleging an effective prohibition of service. Additionally, the Court deemed
             withdrawn without prejudice the Eighth and Tenth Causes of Action alleging discriminatory fees,
             with leave to refile upon notice to the parties and the Court.

                    Respectfully, the Town request a conference before the Court to discuss the application of
             the Order and whether the parties should be permitted to submit papers on reargument before
             undertaking any further hearing, discovery or other actions in this proceeding, based on the following
             issues.


*Admitted
            in New York and Florida I **Admitted in New York, California, Florida, NewJeney, pennsylvania, and
                                                                                                               District ofColumbia
Case 2:17-cv-03148-GRB Document 31 Filed 01/07/19 Page 2 of 3 PageID #: 2362
                                 BERKMAN HENOCH
                                   PETERSON   PEDDY & FENCHEL.    pc



Hon. Gary R. Brown
January 7,2019
Page -2-

        In the Order, the Court made two significant evidentiary findings. First, the Court appears
to accept the argument propounded by the Town' expert witness that 4G LTE, including Voice over
LTE ("VoLTE"), "is a broadband intemet technology and VoLTE is simply one part of that
technology". (Order p. 6) The Court then, stated that "the conclusory statement by plaintiffs expert
that 'voice calls are not information service and are personal wireless service' is just that: a
conclusion, not factual evidence." (Order p. 6)

        The second factual finding by the Court concerned the availability of coverage for plaintiff s
customer Verizon Wirelesss to make telephone calls. The Court appears to have accepted the Town'
argument that by onlyproviding coverage datafor Verizon's 4G LTE network and failing to provide
coverage data for Verizon's existing 3G network, plaintiff failed to controvert the Town's claim that
plaintiff had not proven a gap in coverage. (Order p. 7).

        With respect to the first finding, notwithstanding that the services to be provided by plaintiff
from the 48 DAS nodes are "broadband information services", the Court rejected both parties claims
thatthe clear statements fromthe Federal Communications Commission (the "FCC") are controlling
withrespecttotheinterpretationof4T U.S.C. $332(c)(7)(B),includingtheTown'claimthattheFCC
has conclusively determined that broadband information services, including all services built into
that service, are not commercial mobile services (nor personal wireless services) and thus not subject
to the prescripts of 47 U.S.C. $332(c)(7)(B). Instead the Court applied the Chevron. U.S.A.. Inc. v.
Nat. Res. Def. Council. Inc., 467 U.S. 837 (1984), two step test for administrative deference and
relying on the Second Circuit's decision in Sprint Spectrum. L.P. v. Willoth,176F.3d 630 (2d Cir.
 1999),found that based on a plain reading ofthe relevant statutes the services to rendered by plaintiff
are commercial mobile services subject to the prescripts of 47 U.S.C. $332(c)(7XB). The Sprint
Spectrum court did not undertake a Chevron analysis.

        While neither party had the opportunity to bricf thc Chcvron issuc, rcspcctfully, thc Court's
analysis is faulty in two respects. First, Sprint Spectrum was decidedinl9g9,prior to the advent
and operation of the 4G LTE system and VoLTE. Thus, it provides little guidance on the
applicability of 47 U.S.C. $332(c)(7)(B) to the 4G LTE broadband information service which is the
subject to this action. Second, in20l7 in Up State Tower Co.. LLC v. Town of Kiantone, 718
Fed.Appx. 29 (2dCir.20l7),the Second Circuit spoke directly to the application of Chevron to 47
U.S.C. $332(cX7)(B), stating "[w]e owe Chevron deference to the FCC in its reasonable
interpretation of the TCA. We agree with the 5th Circuit that the two FCC Orders cited herein are
reasonable constructions of $332(c)(7)(B) they are thus entitled to Chevron deference." See also
United States Telecom Ass'n v. FCC, 855 F.3d 381(D.C. Cir.2}l7)(where the court, relying on
National Cable & Telecommunications Ass'n v Brand X Internet Services, 545 U.S. 967 (2005),
defenedto the FCC on whether broadband carriers were common carriers forpurposesof 47 U.S.C.
$332(c)(7)(B) -- the FCC has now held that broadband internet providers are not common carriers).

       Thus, respectfully, this Court's reliance on Sprint Spectrum is misplaced based on the
subsequent authorities, a matter on which the parties should have the opportunity to submit briefs.
Yet, even if 47 U.S.C. $332(c)(7)(B) were applicable here, the Court evidentiary finding requires
Case 2:17-cv-03148-GRB Document 31 Filed 01/07/19 Page 3 of 3 PageID #: 2363
                                 BERKMAN HENOCH
                                   PETERSON   PEDDY & FENCHEL,        PC



Hon. Gary R. Brown
January    7,20t9
Page -3-

dismissal of the Section 332 claims. The issue at hand was the propriety of the Town's denial --
again there is no actual denial -- of plaintiffs applications. It was incumbent upon plaintiff to
demonstrate that there was a gap in coverage in order to justiff its applications for 48 DAS nodes
to the Town. Without such demonstration, there could neither be an unreasonable delay in granting
the applications, a lack of substantial evidence to support the denial or an effective prohibition of
service. Since, the Court found that plaintiff failed to demonstrate a gap in coverage, there can be
no Section 332 claim against the Town and the First, Second and Third Causes of Action should,
respectfully, have been dismissed.

        With respect to the three paths proposed by the Court, since plaintiff did not provide the
Town with proof of a gap in coverage -- as the Court has determined in the Order -- there is no basis
for plaintiff to now provide its 3G coverage maps to the Court during a hearing on the coverage
issue, when those coverage maps were not provided to the Town during the time they were
considering plaintiff s applications.

         Nor is there any need for discovery. The entire record of the proceedings before the Town
during the application process were submitted to the Court in support of plaintiffs summary
judgment motion. Since the issue under Section 332 is the actions of the Town in the application
process, there is no further discovery necessary. Nor is discovery warranted on the remaining causes
 of action. After the first three causes of action, all that is left in the case af,e state law causes of
 action (Counts Five, Six and Seven), causes of action which are moot because the Town have already
been granted the reliefrequested (Counts Nine and Ten) and a cause of action based on unreasonable
 delay before the Board of Zoning Appeals, which plaintiff has refused to prosecute until certain state
 Freedom of Information Law issues are resolved.

      Finally, should the Court remand the matter back to the Town for renewed consideration, the
Town would still want to either reargue or, upon dismissal for remand, appeal the Order.

        Respectfully, given the plethora of issues facing the parties, a conference before the Court
is the most reasonable and practical way to proceed, so that all parties rights and interests can be
protected without the waste ofjudicial resources.

                                                        Respectfully yours,


                                                                 s/

                                                        Todd C. Steckler

cc: Snyder & Snyder, LLP (by ECF)
